UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1632



THOMAS HENNESSY,

                                                Plaintiff - Appellant,

          versus


UNIVERSAL UNDERWRITERS INSURANCE COMPANY,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-04-64-BO)


Submitted:   August 12, 2004                 Decided:   August 17, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Hennessy, Appellant Pro Se. Rosemary Gill Kenyon, Zebulon
Dyer Anderson, SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL &
JERNIGAN, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Thomas Hennessy appeals the district court’s judgment

granting   Universal   Underwriters   Insurance   Company’s   motion   to

dismiss and dismissing as untimely his employment discrimination

complaint.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.   See Hennessy v. Universal Underwriters Ins. Co.,

No. CA-04-64-BO (E.D.N.C. Apr. 15, 2004).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                - 2 -